Citation Nr: 1750831	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-18 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether the Appellant is a veteran for the purpose of establishing entitlement to Department of Veterans Affairs (VA) disability benefits.


ATTORNEY FOR THE BOARD

J. Ragheb, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This matter initially came before the Board of Veterans Appeals (Board) on appeal from a January 2012 decision of the VA Regional Office (RO) in Manila, the Republic of the Philippines, which determined that the Appellant did not have basic eligibility for legal entitlement to service-connected compensation or nonservice-connected disability pension benefits.

The Board notes that a Board hearing was scheduled for January 2014, of which the Appellant was sent notice.  However, the Appellant did not appear, has not submitted good cause for failing to appear, and has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2017) (failure to appear for a scheduled hearing treated as withdrawal of request).

In a May 2014 decision, the Board found that the Appellant had no service in the Armed Forces of the United States; and as such, he did not have the requisite service to render him basically eligible for VA disability benefits.  The Appellant appealed the Board's May 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2016 Memorandum Decision, the Court vacated and remanded the Appellant's claim to the Board, and directed the Board to request verification of the Appellant's service from the appropriate United States service department pursuant to 38 C.F.R. § 3.203(c) (2017).

In accordance with the March 2016 Memorandum decision, the Board remanded the appeal in October 2016 to the Agency of Original Jurisdiction (AOJ) in order obtain verification of the Appellant's service from the appropriate United States service department.  Because the AOJ obtained such verification in July 2017, the Board finds that the AOJ substantially complied with the October 2016 Board remand directives, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The National Personnel Records Center (NPRC) has certified that the Appellant had no requisite qualifying service, to include as a member of the Philippine Commonwealth Army or the recognized guerrillas, in the service of the Armed Forces of the United States.

2.  The Appellant was a member of the Philippine Expeditionary Forces to Korea (PEFTOK), which is not part of the Armed Forces of the United States.


CONCLUSION OF LAW

The criteria for veteran status for the purpose of establishing entitlement to VA disability benefits are not met.  38 U.S.C.A. §§ 101(24), 107, 1110 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.41, 3.203 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2017). 

The question currently before the Board is whether the Appellant has qualifying service to establish eligibility for VA benefits.  The record shows that the NPRC reported that the Appellant had no qualifying service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Because qualifying service and how it may be established are governed by law and regulations and the service department's certification is binding, the Board's review is limited to interpreting the pertinent law and regulations. Where, as here, the interpretation of the law is dispositive of the appeal, neither the duty to notify nor the duty to assist provisions of the VCAA apply.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004.

Eligibility for VA Benefits

This appeal arose in connection with the Appellant's application for VA compensation and pension benefits.  When a person is seeking VA benefits, it first must be shown that the service member, upon whose service such benefits are predicated, has attained the status of veteran.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Holmes v. Brown, 10 Vet. App. 38, 40 (1997) (citing Aguilar v. Derwinski, 2 Vet. App. 21 (1991) (holding that, before applying for benefits, a person must demonstrate by preponderance of evidence qualifying service and character of discharge).  A "veteran" is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d). 

Under 38 C.F.R. § 3.203(a), VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department, if the evidence meets the following conditions: (1) The evidence is a document issued by the service department.  A copy of an original document is acceptable if the copy is issued by the service department or if the copy was issued by a public custodian of records who certifies that it is a true and exact copy of the document in the custodian's custody; and (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA, the document is genuine and the information contained in it is accurate. 

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements of 38 C.F.R. § 3.203(a), VA is required to request verification of service from the service department.  See 38 C.F.R. § 3.203(c).  Under 38 C.F.R. §§ 3.40 and 3.41, certification of service is a prerogative of the service department, and VA has no authority to amend or change their decision.  The Court has held that findings by a United States service department verifying or denying a person's service are binding and conclusive upon VA.  See Spence v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992). 

The Appellant claims entitlement to VA benefits on the basis that he had valid military service with the United States Armed Forces during the Korean Conflict.  On the January 2012 VA Form 21-526, the Appellant identified a period of service from September 1952 to August 1953 in South Korea.  He identified the branch of service as the 14th BCT [Battalion Combat Team], PEFTOK.  He identified the organization as "45th INF DIV, US ARMY, APO 86 (PEFTOK)."  

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Appellant does not have qualifying service, to include as a member of the Philippine Commonwealth Army or the recognized guerrillas, in the service of the Armed Forces of the United States for the purpose of entitlement to VA disability benefits.

In July 2017, the Department of the Army certified that the Appellant had no recognized guerrilla service, nor had he been a member of the Commonwealth Army in the service of the Armed Forces of the United States.  See July 2017 VA Form 21-3101(JF).  

The Appellant submitted several documents in an attempt to demonstrate entitlement to veteran status.  The first document is a copy of a "General Discharge Under Honorable Conditions from the Armed Forces of the United States of America," purporting to certify that the Appellant was discharged from the Army of the United States on August 30, 1953.  However, the Appellant was identified as a member of PEFTOK in that document.

The second document is under the heading of "Headquarters Philippines Command," and is dated August 30, 1953.  Over a signature of a Major General in the U.S. Army, this form letter professed appreciation to the Appellant on the occasion of his discharge from the Army of the United States.  The letter stated that he had served well and faithfully as a "PEFTOK, 45th INF DIV, US ARMY;" "PEFTOK, 45th INF DIV, US ARMY" was entered into a blank space in a different typeface, i.e., it was not part of the form letter itself, but was information specific to the recipient of the letter.

Three additional documents are identified as "Special Orders" from the Republic of the Philippines, "HQ 14th BCT (PEFTOK REPL BN), AFP," and are dated from November 1952, December 1952, and September 1953.  Each of these special orders identifies the Appellant as a member of PEFTOK.

Thus, all of the documents submitted specifically identify the Appellant as a member of PEFTOK, which is not part of the Armed Forces of the United States. In particular, all of the individual information pertaining to the Appellant listed on these forms identified his service as in PEFTOK. Thus, on their face, they do not suggest service in the Armed Forces of the United States, because the only identified service, in PEFTOK, was not service in the Armed Forces of the United States. 

In this regard, the Philippine Islands became a United States possession in 1898 when they were ceded from Spain following the Spanish-American War.  During World War II, various military units, including the regular Philippine Scouts, the new Philippine Scouts, the Guerrilla Services, and more than 100,000 members of the Philippine Commonwealth Army, were called into the service of the United States Armed Forces of the Far East by President Franklin D. Roosevelt.  See Military Order of July 26, 1941, 6 Fed. Reg. 3825 (Aug. 1, 1941).  These service members were authorized specific VA benefits for service prior to July 1, 1946.  See 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.  However, the Philippines gained independence in 1946, and the specific circumstances present during World War II were no longer present.  Since that time, there has been no service in the Philippine Armed Forces which would entitle an individual to United States VA benefits.  PEFTOK involved Philippine service in the Korean Conflict. 

Therefore, although the Appellant contends that he had valid military service with the United States Armed Forces during the Korean Conflict, the service he has identified is not qualifying service.  Moreover, the service department's determination that the Appellant does not have qualifying service, is binding for purposes of benefits administered by VA.  See Soria, 118 F.3d at 749.

In sum, the appropriate service department has confirmed that the Appellant does not have qualifying service in the Armed Forces of the United States.  Moreover, the Appellant's contentions and documentation, considered at face value, demonstrate that the claimed service was not in the Armed Forces of the United States.  He has not identified any other military service in the Armed Forces of the United States.

The Appellant also submitted a February 2012 letter from the Army Review Boards Agency.  This letter acknowledged response of the Appellant's Application for Correction of Military Records and/or Application for Review of Discharge from the Armed Forces of the United States.  It appears from the letter that the Appellant was requesting that his military records be corrected to show that he had valid military service with the United States Army during the Korean Conflict.  There is no further documentation from the Army Review Boards Agency, and no indication that his military records were ever altered.

The proper course for the Appellant, if he believes there is a reason to dispute the report of the service department or the content of military records, is to pursue such disagreement with the service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994); Soria, 118 F.3d 747.  Recognition of service by the Philippine Government, although sufficient for entitlement to benefits from that government, is not sufficient for benefits administered by VA.  VA is bound to follow the certifications by the service departments with jurisdiction over United States military records.  Based upon the record in this case, the Appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  He may not, therefore, be considered an eligible person for the purpose of establishing entitlement to VA disability benefits.

Because the disposition of this claim is based on the law, and not on the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Moreover, because the law, rather than the facts of the case, is controlling, the benefit-of-the-doubt provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 are not for application.


ORDER

The Appellant is not a veteran for the purpose of entitlement to VA disability benefits, and basic eligibility for VA disability benefits is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


